Appeal from an order dismissing a writ of habeas corpus. Relator is now held under two commitments, one by the Supreme Court of Essex County (incorrectly called County Court), dated April 30, 1928. That indictment discloses three previous convictions, one October 10, 1923, jail breaking. The date of the Essex Supreme Court commitment was prior to the enactment of section 1699 of the Penal Law (added L. 3932, ch. 479). Therefore the recent case in the Court of Appeals, People ex rel. Carollo v. Brophy (294 N. Y. 540), does not apply. (People ex rel. Sutton v. Murphy, 252 App. Div. 815.) Relator is further held under a commitment by the Washington County Court (incorrectly called the Supreme Court) for burglary in the third degree, committed during his parole from the earlier sentence. It appears that there were three convictions prior to the burglary conviction which may be counted at the time of the Washington County Court commitment which was after the enactment of section 1699. The order of the Clinton County Court dismissing the writ of habeas corpus should be affirmed. Order affirmed. Hill, P. J., Heffeman, Foster and Lawrence, JJ., concur; Brewster, J., taking no part.